Citation Nr: 1452907	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical disability.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for radiculopathy of the right upper extremity, claimed as carpal tunnel syndrome.

4.  Entitlement to service connection for radiculopathy of the left upper extremity.


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.  He thereafter had service with the United States Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Board finds that the claims for service connection must be remanded so that a medical opinion that speaks to the issue of the cause of disability may be rendered pursuant to 38 C.F.R. § 3.159(c)(4).   

The Veteran seeks service connection for a skin rash.  Although service treatment records are unavailable, a diagnosis of tinea versicolor was noted in the May 1987 periodic examination while the Veteran was in the Army Reserves.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2014).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2014).  Presumptive periods do not apply to ADT or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

Therefore, VA should undertake appropriate action to verify periods of ADT and IADT performed by the Veteran while serving with the Army Reserves.

VA treatment records reveal a notation of tinea corporis rash in abdomen at waistline in February 2002.  A March 2007 VA treatment reports showed tinea, right elbow inner area, and the Veteran was instructed to use Lotrisone twice a day.  According to VA treatment reports in March 2009, examination revealed dark spots on legs that were enlarging hard, not painful, and indicated increasing size.  In a February 2011 statement, the Veteran stated that he has been complaining as to continuity of all of his symptoms.  Thus, the Board finds that a medical opinion is necessary to determine whether there is a nexus between the Veteran's claimed skin rash, and his active service.  

The Veteran also seeks service connection for a cervical disability,  and radiculopathy of the right and left upper extremities.  His problem list in VA treatment records includes Chiari I malformation, cervical discogenic disc disease, cervical stenosis, and bilateral carpal tunnel syndrome.  See May 2011 VA treatment records.  In addition, a January 2011 bone scan report suggests that there are inflammatory or degenerative changes suggested on the joints including the spine, although the cervical spine is not specified.  As noted above, the Veteran appears to be alleging that his symptoms have been continuous since service.  Thus, the Board finds that a medical opinion is necessary to determine whether there is a nexus between the Veteran's claimed cervical conditions and/or radiculopathy of the right and left upper extremities, including bilateral carpal tunnel syndrome, and his active service.  

Further, since the claims must be remanded for other matters, the Board finds that the RO/AMC should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to verify through official sources periods of active duty for training (ADT) and inactive duty for training (IADT) performed by the Veteran while serving with the Army Reserves.  

2.  Obtain updated VA treatment reports from the San Juan VAMC dated from February 2013 to the present.

3.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any currently diagnosed skin rash.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should take a detailed medical history from the Veteran.  

The examiner is requested to review the entire record and should render and an opinion as to whether it is as least as likely as not that any currently diagnosed skin rash had its onset during active service or is otherwise related to any in-service disease, event, or injury, or had its onset during ADT, or is otherwise related to an injury incurred during a period of ADT or IADT.  

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any currently diagnosed cervical condition, to include Chiari I malformation, cervical discogenic disc disease, and cervical stenosis; and any current diagnosed radiculopathy of the right and/or left upper extremity, to include bilateral carpal tunnel syndrome.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should take a detailed medical history from the Veteran.  

The examiner is requested to review the entire record and should render and an opinion as to whether it is as least as likely as not that any currently diagnosed cervical condition, to include Chiari I malformation, cervical discogenic disc disease, cervical stenosis, and/or bilateral carpal tunnel syndrome had its onset during active service or is otherwise related to any in-service disease, event, or injury, or had its onset during ADT, or is otherwise related to an injury incurred during a period of ADT or IADT.  

Regarding the diagnosis of Chiari I malformation; the examiner is asked to 

(a)  Address whether the Veteran's Chiari malformation is congenital in nature.  If so, the examiner must then indicate whether it is a "defect" or a "disease," as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(b)  If the examiner finds that the Veteran's Chiari malformation is a congenital "defect," the examiner must provide an opinion as to whether a disability is superimposed on the Chiari malformation and whether the superimposed disability had its onset during, or is otherwise related to, the Veteran's military service.

(c)  If the examiner finds that the Veteran's Chiari malformation is not congenital, or is a congenital "disease," the examiner must provide an opinion as to whether the Veteran's Chiari malformation clearly and unmistakably (i.e., undebatable, obvious, or manifest) preexisted his entrance into military service in January 1972.

(1)  If the Veteran's Chiari malformation clearly and unmistakably preexisted his entrance into military service, the examiner must provide an opinion as to whether the Veteran's preexisting Chiari malformation was clearly and unmistakably not aggravated beyond the natural progress of the disease by his military service.

(2)  If the Veteran's Chiari malformation did not clearly and unmistakably preexisted his entrance into military service, the examiner must provide an opinion as to whether the Veteran's Chiari malformation had its onset during, or is otherwise related, to his military service.

A complete rationale must be provided for each opinion expressed. 

5.  Then, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



